                                                                               S OFFI(
                                                                                     7E U.  t7.CISCIT,     ,
                                                                                ATROALIOK.    :-
                                                                                               :,'
                                                                                                 v'A : A
                                                                                  , rc;i,
                                                                                        .!
                                                                                         :g(:j

                      IN THE UNITED STATES DISTRICT COURT                      MA2 18 2u
                                                                                       r-:2
                                                                                          ,
                     FOR THE W ESTERN DISTRICT OF VIRGFNIA
                               ROANOKE DIVISION                            %                      p

BR AD LEY R .IIU M PH RIES,

      Plaintift                                  CivilActionNo.7:18CV00380
                                                 M EM OM NDUM OPINION

COM M ISSIONEK SOCIAL SECURITY                   By:Hon.Glen E.Colzrad
ADM N ISTM TION ,                                SeniorUnited StatesDistrictJudge

      Defendant.


      Plaintiffhasfiled thisaction challenging thefinaldecision ofthe Comm issionerofSocial

Sectuity denying plaintiY s claim for supplemental security incom e benefts tmder the Social
                       .      .       '
                                                   .


Security Act,asmnendéd,42 U.S.C.jj.1381-1383f. '
                                  1   ,
                                               JudsdictiorioftMscourtisestablished
ptlrsuantto42U.S.C.j1383(c)(3),whichincop orates42U.S.C.j405(g).
       By orderentered M ay 20,2019,the courtreferred thiscaseto a Uzlited StatesM agistrate

Judgepttrsuantto28U.S.C.j636(b)(1)(B). OnFebruary6,2020,themajistratejudgesubmitted
a reportin which he recomm endsthatthe Com missioner'sGnaldecision be afflrmed. Plaintiff

hasfiled objectionsto themagistratejudge'sreport,and the matterisnow dpe forthe court's
consideration.

      ThiscourtischargedwithperformingaX novoreview ofthemagistratejudge'sreport
and recommendation. See 28 U.S.C.j 63609(1). ln the instantcase,the court'sreview is
lim ited to a detennination as to whether the Comm issioner's final decision is supported by

substantialevidence,hrwhetherthere is Gçgood cause''to necessitate remanding the case to the

Commissionerforfurtherconsideration. See42 U.S.C.j405(g).
             Theplaintiff,BradleyR.Hllmphries,wasbom on October30,1994. M r.Humphrieswas

firstidentified ashaving sigrlifcantlenrningdisabilitieswhileih.elementary school. (Tr.273,
                   .




278). Hewastransferredtoaltenwtiveplacementsformiddleschool,includingRivemmnt,aday
                                                     .                                     '
                                   .

treatmentfacilityforstudentswith specialneeds. (Tr.278). In2013,M r.Hllmphriesgraduated
from high schoolwith an IndividualEducationPlan(IEP)diploma. (Tr.254). Aft
                                            x                            ergraduation,
                                            '.
                               .

he attended a vocationalprogrnm tllrough the Roanoke County Public Schoolsand the Virgirlia

DepartmentforAgingandRehabilitativeServices(DARS). (Tr.273).
     .
                       '



             Jn February of 2015,while'conyinuing to receive vocationalrehabilitation services,M r.

Humpluiesbegan working asan electriciN 'shelperatShively Electric,wherehewassupervised
                                                                         '
 .



byhiàfather. (Tr.542). M r.HumphriesremainedinthatpositiontmtilAugustof2016. (Tr.
66). TheAdmintstratike Law Judge determined thatM r.Htlmphries'emplom entdudng'
                                                                              the
second,lhird,and fouith quarte
                             'rsof2015reached thelevelofsubstantialgainflllactivity,butthat
therewerecontinuoustwelve-month periodsfollowingthealligedonsetofdisability dlzringwhich
M r.Humphriesdidnotengageinsubstantialgainfulaciivity. (T'
                                                         r.17-18).
             On September 19,2014,M r.'HIImp
                                           'hriesprotectively sled an applicgtion forsupplem ental

securityincomebenefts. (Tr.171). In slinglliscurrentclaim,M r.Htlmphriesalleged thathe
becath
     re disabled fora'llform sofsubstantialgainfulemploymentonN ovember21,2011,duetoa

lenrning disability,attention dvfkitdisorder(ADD),andattention deficithyperactivitydisorder
(AD/D). (Tr.173,197j. Mr.Hùmphriesnow maintainsthathehasreinaineddisabledtothe
presenttim e.

             M r.Htlm phries'application was denied upon initialconsideration and reconsideration.

t-liihlnieqùèktedandrpceivedàx novoheàri
                                       ngandrévièW bèforeànAdfninistiatikiLhW Judge.
                                       --

                           '                     .       '
         s

In ap oynion dated July 2:,2017,theLaw Judge also determined,afterafplyingthefive-step
sequentialevaluation process,thatM r.Humpluiesisnotdisabled. See20 C.F.R.j 416.920.1
The Law Judge found thatM r.Humphriessuffers from severalsevere impainnents,including a

learningdisability,ADHD,and anxiety,but'
                                       thattheseimpairmentsdonbt,eitherindividually orin

combination,meettjrmedically eqùal.thèrequirementsofa listed impairment. (Tr.18). The
Law Judgethen assessed M r.Humphries'residu>l'functionalcapacity asfollows:

                After careful consideration of the entire reiord,the undersir ed
                snds that the claim ant has the residual functional capacity to
                perfonn a fu11range ôfwork atallexertionallevelsàutwith the
                following'non-exertionallim itations:Claim antislimited to simple
                routine tasks of a repetitive nature with few work place changqs.
                Claimantisto haveno w ork activity thatwould requirea fastpace
                productiontate,suqh asthatfotuidwith respecttoquotas,piecework
                ortimed work. Claim anthasthe capacity to engage in no m ore
                than occasional simple decision making with resject to
                work-related activities. Claim ant should not interact with the
               'pùblic except for incidental contact such as with someone
                requesting directionsto abathroom oradepm m entwithin a store.
                Fo hermore,elairriànt is able to have no m ore than occasional
                interactiqn with corworkersand supervisorsand isnotto epgage in
                group, tenm or tandem activities. Claim ant is to be provided
                instructionj by demonstration only and is notto engage in work
                riquirihg m athem atical calculations or financial tran'sactions.
                                                                    .

                Claimant is notto engage in work activities that would require
                preparàtion ofrepoftssuch aschecklistgsqorthosein a n= ative
                fashion,

 (Tr.22). Givqn such a residualfunctionalcapacity,.and afterconsidering testimony from a
vocationalexpert?the'Law Judge determined thajM r.1.1umphdesisunable to perfonn hispast

relevantwork asan'elecfriciaq'shçlper. (Tr.24). However,the Law Judge fotmd thatM r.
                              i ' .t .                                  '

Hum phziesretainssufficientftmctipnalcapacitytoperform otherFork rolesexlstingin signifkant
      :                                  .


number in the national economy, including the lmslcilled occupations of hand packager,


         1The processrejuirestheLaw 'Judge to consider,in sequence,whethel'a claimant:(I) isengaged in
substantialgainfuladivity;(2)hasasevelà:'impairment;(3)haàanimpairmentthatmeetsor'équélstherequirements
ofalistedimpahnnent;(4)can.fettu'ntohispajtrelevantwork;and(5)ifnot,whetherhecanperform otherworkinthe
nationaleconomy. 20 C.F.R.j 416.920. Ifa decision can bereaçhed asany step in the sequentialevaluation
process,furtherùvaluqtion isunnècessary. I
                                         . d.
cleaner/jM itor,and laundry work:r.'
                                   .(Tr.25). Accordingly,theLaw JudgèconcludedthatM r.
Hitmpllriesisnotdisabled,and thathe isnotentitled to supplem entalsecurity incom e benetits.

Seeaenerally20C.F.R.'j416.920(g). TheLaw Judge'sopinionwasadoptedasthetsnaldécision
pf the Comm issioner.by the Social Security Adm ilzistration's Appeals Council. Having

exhausteda11availableadministrativeremedies,M r.Humpluieshasnow apjealedtothiscourt..
              W hile plaintiff.may be disabled for certain form s of employm ent,the crucial factttal

detenpination is whether plaintiff is disabled for allforms ofsubstantialgainflllemployment.
Sçç42U.
  -   S.C.j1382c(a). Theseelementsazesummarizedasfollows:(1)objectivemedicalfacts
andclinicalsndings;(2)theopinionsandconclusionsofphysiciansandothermedicalsources;(3)
subjectiveevidenceofphysicalmanifestationsofimpairments,asdescribedthroughaclaimant's
téstim'ony;and(4)the'c
                     'làimant'seducation,vocationalhistory,residualskills,andage. Vitek v.
      .               .     -,      '               .       .                   '               '
                                                                            -

Fihch,438F'
          .2# 1157,1159-60 (4th Cir.1971);Underwoodv.Ribicoff,298F.2d 850,851(4th
(2ir.1962).
              Aspreviously noted,thecùtu'treferredthiscaseto amagistratejudgeforareportsetting
fo'rth tlndingsof'fact,éonclusionsoflaw,and a recomm'ended dispodition. Iiihisreport,the
magistrati'judge recommended thatthe courtaffirm the finaldecision ofthe Commissio
                                                                                 'ner
ë..                          '                      ,
denying M r.Hllmphries'claim forsupplem entalsecudty incom ebenetks.'Sùccinctly stated,the
          :                                 '                   .       .
ldagistratejudgedeterminedthatsubstantialekidencesupportstheLaW Judge'sfinding thatV r.
                                        ' .             '                               '
                  .
 .                              :               '       .
Hunipllriesretainsthe residualfunctionalcapacity to perform certain unskilled work rolesand is
              !
              .              '          .

thereforenotdisabledtmdertheSoctalSecurityAct.
                  3 ;.    ' .                                   '   .               '
              lnh1sobjectionstothereportandrecomnïendation,plaintiffargues,inter.alia,thattheLaw
Jùdge erred in assessing his residualfunctionalcapacity. After rzviewing the record and




                                                                4
considering the partiet'argumenis,'.the courtfinds çsgood cause''to remand the case to the
Commisàionerforfurtherdeveloprnentandconsideration. See42U.S.C.j405(g).
                 The record establishesthatM r.Hllmplzrieshas cognitive
                                                                      'and em otionalimpainnentsthat

signiscantly affecthisability to ftmction. Asindicated above,M r.Hllmphriesreceived special

education services in schooland ultim ately obtained an lEP diplom a. A schoolpsychological
                                            '
                           .



report'
      indicates that M r.Humphries underwent GEm ultiple,com prehensive psychoeducational

assessments''dminghisienure,andthathisSçcognitivescores...consistently (fe11)intheverylow
tob'elow average range.'' (Tr.282). In Febnzaryof2015,Lin Shaner,alicensed professional
counselor,perform ed a psychologicalevaluatioh atthe requestofa DARS counselor,wllich
included'intelligence and acllievem enttesting. Based on thetestresults,M s.Shaneropinedthat                       .

             .                                                                                       '                         .
  .    . ,                                      '''.
                                   .                                    ,       .                                      .
plaintiffSshas extrem ely limited acàdefnic skills and appearsto have a learnlrig disability'in a11

threeacademic areas.'' (Tr.454). M s.Shaneralso noted thatMr.HumphriesGsdefinitely has
                      .                .                    . '         .
                                                                                    '.                                     .

ADHD,''andthatheisktverynnxioùs,''ç&e'
                                     àl
                                      silfdistracted,impulsivel,)andiagilyokerwhelméd.''
                                                        '
(Ti.454). Recdrdsfrom Mr.Hum'pllries'primary carepltysiciansalso reflectdiagnosesof
ADHD,behaviordisordéi,arlxiety,depression,adjustment éisorder,and possible personality
                               '
                                                                            ..      J.
dibotder. (Tr.445,464,466,467,476).
                 The record containsmultiple
                                           'ojinionsand assessmentsregarding the impactofMr.
                                                                            '
   è                                   '.           .
                                                                                    '    ''
Humpluies'impairmentsonhisabilitytowork. InAprilof2012,Vr.HumphHeswasreferredto
Dermis Stephenson,aDARS evalpator,foracomprehensivevocationalassessment. (Tr.324).
Based on the assessm ent,M r.Step'h'enson expressed the beliefthatM r. HtlmphriesSçwould have
                  '                                                     .
                                                                ,

dificulty fuùc'
              tioning in a competitive work environment.'' (Tr.32à). M r.Stephenson furt
                                                                                       her
OpinedthatifNlr.HumphrieswasAbleto benefk from vocationalservicesanèbecomeready for
  ; . ,. .            ,.       ' .              .           .       .           .   .         ...,       '' ' I   :'   .
                                            .
employinent, hewould::needsuppo
                              ,t
                               .                  .es.jy (Tr.326).
                               liedemplpymentservic


                                                                                              5
           In July of2012,M r..l-lllmphrieswasreférred foracomprehensivevoèationalevaluation at

W oodrow W ilsonRehàbilitation Center(W W RC). (Tr.391). Thesix-dayprogiam includedan
assessmentofplaintiffs ability to engage in production and clenning work. (Tr.399). Mr.
Hùmphties''case m anager recomniçnded that he z
                                              stparticipate in a supported employm erit

placementorareceivbservicesfrom ajob coach''ifheelectedtoatiemptproductionwork. (Tr.
399). Similarly,basedonplaintiffs'performancedlzringà.clenningevaltzation,hiscasemanager
recömmended thath: çsconsiderjob placementwitb.theinitialassista'nceofajob coach.'' (Tr.
399).
           ln Jarm ary of2014,M r.Hllmphriesretomed to W W RC toparticipate in anine-week life

skills transition program. (Tr.387). After completing a two-day orientasion program,M r.
                              .           '                       '            1   :   '                 *   .
    .                                                                                      .

Humphriesc'decidedtoself-terminatehisprogrnm beforelifeskillsclassesacmallybegan.', tTr.
381). M r.Humphries'rehabilitation cotmselornoted thatSGhe did notappéarto believein his
        .. , ,
.                 .   .   l       .. :         gu..   .       .       ,,   .       .           l,,
ability to be independent and ftmition withotlta sigrlifk antnmotmtofassistance/suppolt''and

thatheçtpresented ashighly relianton hismother.'' (Tr.38'
                                                        7). Thecounselorfurtherobserved
thatplaintiffs$$sélhliiuitinjbehavioranddependencepresentasignificantbnnier''tollissuccess.

(Tr.387).
           Ovçr the cotlrse of the fottowing year,Mr.Humphriesreceived job developmentand

trbiningservicestlupugh DARS,Which included an intem ship inthehousekeepingdepartm entata
                                         t:.                                                         '
localHolidaylnn.
               .'('f.
                    r.332). Rèportsfrom DARS revealthatplaintiffhad Sidiffibultiestnkl.ng
theinstructorg'sjverbàiiùstruction''andsometimescouldnotGtbelocatedata11.'' (Tr.534). Mr.
Humphriestidid notachieve independentsuccess dudng the ...training progrnm hosted atthe
                          t   '.                 ,
                                          .
Holidaf 1% andhad to retmm to doodwillyswarehouseto completethe ...trairling prèjram.y,
(Tr.537). Mr.Hllmphfiesremained in theDARS program tmtilM ay of2015. (Tr.543). At


                                                          6
    thatpoint,M r.Htunpluibshad been# assisting hisfatheratShively Electric forover90 daysand
                                                                         .




    agreed to close hiscase with DARS. (Tr.543). Mr.Humphriescontinued to work with his
    fàthertmtilAugustof2016. (Tr.85). According to the hearing testimony,plaintifpsjob at
    Slaively El
             .
               ectric ended
                          ..
                           F
                             because he and his father were unable to work together,he was easily
                                                    '




    distracted,qndhlsfathercouldnottlkeephim ontask.'' (.
                                                        Tr.67,85).
              Priorto working with hisfather,M r.Hllmphriestm derwentthepsychologicalevaluation
                                                                    '
                                            .                            ,


    performed by Lin Shaner. (Tr.455). Based on the evaluation,M s.Shaneropined thatM.
                                                                                     1*.
    Humpluieswouldddmostlikelyneedclosesupelwisionwhenlearningajob inthecompetitivejob
    market.'' (Tr.455). M s.ShanernotedthatitwouldbeElimportantforgplaintifl's)fathertowork
    closelywithhisRehabilitation Cotmselor,Job Coach ortherapist,''whocould assistplaintiffSdwith
                        .       .   .                           7
    méki'
        n'
         gihçtransitiohto conipetitiveemployment'' (Tr.455).
              Thestateqgency psychologists,Dr.Joseph Leizerand Dr.LindaDoughers,completed
    two fonpsregardingplaintiY smentalhealth:aPsychiatricReview Teclmique form and aM ental

    ResidualFuilcsionàlCapacity Assesslnentfonn. On thefirstfonm,both psychologistsnoted that
    plaintiff has''
                  m oderate difsculties in m aintâining social functioning, and in maintaizling
                                                            '
                                                                    :.
    toncentration,persisteùce orpace. (Tr.106,119). On the second fonn,both psychologists
    opinedthatVr.Humphrieshasmoderatelimitationsinthecategoriesof1sustainedconcentration
'
'                           ,                           !

    andpersistenceb'andtçsocialinteraction-'' (Tr.107-08,121-22). Among otherlim itations,both
    p'
     sychologistsnoted thatM r.Hump
                                  'hries'Gçabilijy to sustain an ordinaty routirie withoutspecial
                                                    '
                                                ,
    ' .       .    . '                  '
                                            j                                ,   y
          '
    supelwision''ismo'
                     derately limited,ashisisabilityioacceptinstructionsfrom supirvisors. (Tr.
                    '
    .

    1û7-û8,121-22).
                  The'LàW ''
                           Jizdke '
                                  tiltim'atïtf ioricluded '
                                                          that Mr.Htililjhribs'cbgnitlve ànd em otioùal
                            '

    impatrments(ionotrenderllim disabled fora11formsofsubstantiplgainfllleiployment. ln
assessingplaintiY sresidualf11nctionalcapacity(RFC),theLaw JudgegaveGG
                                      .                              moderateweight''to
theopinionsofthestateagencypsychologists. (Tr.23-24). TheLaw JudgealsoGsconsidered''
theop'inionjfrom otherservice provideis, ihcludingM s.ShanerandM r.Stephenson. (Tr.24).

TheLaW JudgedeiermlnèdthatMr.Hllmphriesççisabletomeettheb%icdemandsrofjwork with
certailiadditiorialnon-eyertionallimitatibnsinylace(assetforthin'
                                                                thelkFCIon'asustained and
continùingbasisdespitbthelimitationsresulting'from his'
                                                      impairments.'' (Tr.24).
            Upozireview oftherecord,thecourtisuna'bleto concludethattheLaw Judge'sassessm ent

ofM r.Humphries'RFC issupportedby substantialevidence. ln assessing aclaim ant'sR-FC,the

Law Judge considersdtalltherelevantevidencdy''m edicalorotherwise,to determinea claimant's

Sdqbility to meetthe physical,mental,sensory,and other requirem ents of work.'' 20 C.F.R.

5 416.I45(aj(4).' TV Law Judge
                             ''Stmust include a narrative discussion describing hoW the
evidence supports eac'h conclusioh, citing specitsù medicalfacts(e.g.,laboratory sndings)and

n'
 onmedicale-
           vidence(e.g.'
                       ,dailyactivities,obserkationsl.'' M asciov.Colvin,780F.3d632,636
(4tlkCir.2t
          )11)(quoting SSR 96-8j,1996 SSR LEXIS 5,61Fed.Reg.3*
                                                             4,474,34,478(July 2,
1996)). ln otherWords,theLaw Jùdgeçtmustbothidentifyevidencethatsupportshisconclusion
and dbuild an accurate and logicalbridge from' (thatjevidence to hisconclusion.''' W oodsv.
            '               . .                                             .


Berryhill,88tF.3d686,694(4thClr.2018)(emphasisinoriginal)(quotin'gM onroev.Colvin,826
F.3d 17à,189(4th Cir.2016:. 11-theEaw Judgefailsto adequately explain hoW hereached
'       .       J   .       '             '               '             '        ak   '
conclusionsregardingiheclaimant'sR-
                                  F'C,remandisappropriate. SeeM ascio,780F.3dat636;
    '                                         '                             .
    k


siea
   'lsoMom'oe,826#.3dat188(çç(W)ehaveheldthatrerhandmaybeappropriatewhereanALJ
failsto'
       àssessaclaimantrpcapacity to pefform relevantftmctions,despitecontrary evidencein the

record,pr'
         whereotéerinadequaciesintheALJ'Sanalysisfrustratemeaningfulreviem '')(internal
        .       .
                        k         .
quotatiorimarksomltted).


                                                  8
                                                                              'T                                    .
                        In the court'sview,the difficulty with the Law Judge'sassessm entofplaintiffsRFC is

    thathefailedto adequately addresstheevidenceindicatingthatM r.Hllm phrieswould need special
    '


    supervision orassistancetö sustain e
        .               .              d
                                         mploym ent. TherecordrevealsthatM r.Httmpluiesrequired
                                                                                           .




    extensive vocational rehabilitation senices as a result of his im pairments, and the opinion
                                                                      '
                    .

    evidencesuggests.
                    thatSGspecialsupçrvision''may benecessmy inacom petitivework environm ent,              .

'

    eitherintheform ofStsuppor
                '         *' *
                               tedempl
                                    * oym e
                                       e' .
                                           nt''servicesoraçi
                                                  '. ,
                                                            iob coach.''' (
                                                           *#     .
                                                                          Tr..108,121,326,399,
                                                                          .
                                                                          )
            .



    455) Indeed the LaF Jubgyhimsçlfacknowledged thatM r.Hllmphrieshasrequired special
    accommodations,including a job coach,to complete assigned tasks. (See Tr.19 (çW s for
    worlting,claimantdoes show an ability to apply instructionsin a work sefting ifthe setting is
    closelystructuredoroverseènbyaworkcoach.');Tr.23.(stclaimanthasbeenfotmdtobeableto
    complete tasks if given accomm ödations suéh as . ..confrmation of understanding from a
                                                                              '
                                                                                   ,
                                    .
    '                                                                                                                   l
                                                                                                                .


    su'pervisor'or job coadh.'') (ckipg the repol-ts f'
                                                      rom V s. Shaner and Mr. Stephensonl).
            1.              '           ;.,       .
                                                      . , . .q,
                                                              .

    Niikhelejs,the EaW r
                       .Jt.
                          iège did riotincltide aùy lilitation iétlecting the'need fof spéèial
    supervision in theRFC assessm entorexplain why such limitation was'mnecessary.z Nordid he

    explaihhow thelimitatiohsincludebintheRFC assessmehtsufscientlyaccommodatedplaintifps
                                                                                                    '
                                                                                  .            .'

    m oderate diffieulties sustaining an ordinary work routine without special supervision. In the

    absenceofsuch explanations,the courtisconstrained to concludethatremand iswarranted tmder

    th8particùlarcirclzmstl cesofthiscase.
                        For the reasons stated, the court fnds çlgood 'cause'' to rem and this case to the

    Com'm ission
               ''
                er for further developm entand consideration.3 Ifthe Cbm missioner is tmable to
                                              .




                        2To thecontrary,theLaw JudgeindicétedthatN1r.Hllmphriesshould haveonly Hoccasionalinteraction''
                                                                                                        .

    withsuperkisors. (Tr.22).       '
                                u                                                 .. ' .                                .

           3In lightofthe court'sdecision'
                                         to remand thecase totheCommissioner,thecourtdeclinesto addressM r.
    Hunphfies'remainina
                      *-#'cl
                           aims
                             ) of
                                'error.                   .




                                                                                                        9
decide the case in plaintiffs favor on the basis ofthe existing record,the Com missioner will

conducta supplem entaladm inistrative headng atwhich both sides willbe allbwed to present

additionalçvidenceand argum ent. An appropriate orderofrem and willbeentered thisday.

      TheClerk isdirected to send copiesofthismem orandum opinion to al1counselofrecord.
           Tso:This ïv'
                      'z d
      oa                    ay orv arch,2020.

                                         '
                                             SerliorUnited StatesDistrictJudge
